Citation Nr: 1024459	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-18 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1955 to 
November 1959.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss.  

Service treatment records are not available, and appear to 
have been destroyed by fire.  The Board is aware that in such 
a situation it has a heightened duty to assist a claimant in 
developing his claim.  This duty includes the search for 
alternate medical records, as well as an increased obligation 
on the Board's part to explain its findings and conclusions, 
and carefully consider the benefit-of-the-doubt rule.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim of 
service connection.  Rather, it obligates the Board to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  

The Board observes that although the Veteran's service 
treatment records are not available, the absence of evidence 
of a hearing loss disability in service is not fatal to his 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  
See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

In the November 2008 VA audiological examination, puretone 
thresholds, in decibels, were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
65
80
85
90
LEFT
45
60
60
60

The examiner opined that the bilateral hearing loss was less 
likely as not caused by or a result of acoustic trauma during 
military service.  The examiner determined that aging effects 
were likely present.

The December 2008 rating decision denied service connection 
for bilateral hearing loss because the RO determined the 
condition neither occurred in nor was caused by service.   
The RO did concede the Veteran's exposure to acoustic trauma.

In February 2009 a private ENT noted that the Veteran 
reported some type of ear surgery when in the military, but 
that those records had been lost to fire.  This is the first 
time the record includes reference to the Veteran having ear 
surgery during service.  The doctor noted the Veteran had 
significant noise exposure when in the military working on an 
airport tarmac and that Veteran reported the hearing loss 
having begun gradually 40 years earlier.  The doctor also 
noted that he would send a letter to the VA regarding the 
hearing loss but could not say with 100% certainty that the 
Veteran's hearing loss was caused only by noise exposure 
without a previous audio at the time of the noise exposure.  
In his letter to the VA, the doctor noted that "it is likely 
more than not that the severity of hearing loss in the right 
ear is due to excessive noise exposure."

In January 2010 the RO noted that the Veteran submitted a 
medical statement from his doctor concerning this appeal.  
Subsequently, the RO could not locate the statement.  The RO 
requested that the Veteran be allowed the opportunity to 
resubmit this document.  No evidence exists as to whether the 
RO attempted to obtain this medical statement.  VA must make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, including those 
records from private medical care providers. 38 C.F.R. § 
3.159(c)(2).  

Based on the above evidence, the Board is not satisfied that 
all possible development has been accomplished with regard to 
the Veteran's claims.  Specifically, the February 2009 
private medical opinion differs from the November 2008 VA 
examiner's opinion.  As such, it is the judgment of the Board 
that an additional VA examination and medical opinion would 
facilitate its decision in this case.  In authoring this 
opinion, the examiner must specifically address the February 
2009 private medical opinion, indicating any points of 
agreement or disagreement.  Additionally, the RO must make a 
reasonable attempt to obtain all private medical records, 
including the missing January 2010 medical statement.  See 38 
C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information and authorization from the 
Veteran, the RO should make reasonable 
efforts, as described in 38 C.F.R. 
§ 3.159(c)(1), to obtain all private medical 
records, including the missing January 2010 
statement.

2.  The RO should arrange for the Veteran to 
undergo another VA examination to determine 
the nature, extent and etiology of the 
Veteran's hearing loss.  All indicated 
studies should be performed.  The examiner 
should obtain a detailed history of the 
Veteran's bilateral hearing loss, including 
any information regarding the reported ear 
surgery during service.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
hearing loss had its onset in service or is 
causally related to service or any incident 
of service.  The Veteran's claims files must 
be made available to the examiner.  The 
rationale for all opinions expressed should 
be explained, including any agreements or 
disagreements with the February 2009 private 
medical opinion.  

3.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the Veteran's claim, considering 
all the evidence of record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the RO should issue 
a supplemental statement of the case and 
provide the Veteran and his representative 
an appropriate opportunity to respond.

After the Veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).

